Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim(s) 19 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wikfors et al ‘304.
As to claim 19, Wikfors et al ‘304 teach a method of operating a sample apparatus, the method including:
driving a mobile phase along a flow path (116 to 130) to a separation unit 130 unit by a fluid drive arrangement (103,111,112) comprising a plurality of fluid drive units (103,111,112);
accommodating sample in a volume 220 that’s being selectively fluidically coupleable with the flow path; 
pressure decoupling at least a part of the drive units from the flow path (116 to 130) (occurring when valve 211 is turned from Figure  2B to Figure 2C, as there is a moment in between when the fluid connection between ports P11 and 16 is disconnected, and thus the pressure at ports P11 and 16 is disconnected from drives); and de-pressurizing the volume 220 (by switching the state from that of Figure 2C to that of 2A) to prepare for intake of a sample in the volume 220 after having fluidically coupled the volume with the flow path (Figure 2C), wherein the de-pressurizing is done while another of the fluid drive units 111,112,103 is operating.  The units do not shut off.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito 2003185646 teach (Figure 14) use of check valve down stream of pump 2-1 in a loop sampling system with separation unit 6.


Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 1 is allowed.  Reason for allowing such is as follows:
	Wikfors et al ‘304 teaches sample separation apparatus for separating a fluidic sample, the sample separation apparatus comprising:
	a fluid drive arrangement (103,111,112) comprising a plurality of fluid drive units (103,111,112) for driving a mobile phase along a flow path (116 to 130) to a sample separation unit (130);
	a sample accommodation volume (220) configured to accommodate the fluidic sample and being configured to be selectively fluidically coupleable with the flow path or fluidically decoupleable from the flow path; and
	a control unit (170) configured to (directly and indirectly) control 

 operations of the fluid drive units (by the turning of valve 211), and to control a pressure decoupling of at least part of at least one fluid drive unit (111,112) of the plurality of fluid drive units from the flow path in one operation mode of the sample separation apparatus (occurring when valve 211 is turned from Figure  2B to Figure 2C, as there is a moment in between when the fluid connection between ports P11 and 16 is disconnected, and thus the pressure at ports P11 and 16 is disconnected), wherein the at least one fluid drive unit is controlled to be an at least partially pressure-decoupled fluid drive unit (from port16),
	and wherein the control unit is further configured to control an operation of the at least partially pressure-decoupled fluid drive unit, the operation comprising at least one of:
		pressurizing the sample accommodation volume before fluidically coupling the sample accommodation volume with the flow path (shown Figure 2B, where pump 103 pressurizes loop 220), wherein the pressurizing is done while at least one (111,112)other fluid drive unit of the plurality of fluid drive units is operating (Figure 12B); and
de-pressurizing the sample accommodation volume after fluidically coupling the sample accommodation volume with the flow path (shown when 211 is rotated from the position shown in Figure 2C, back to the position shown in Figure 2A), for preparing a subsequent intake of fluidic sample in the sample accommodation volume, wherein the de-pressurizing is done while at least one other fluid drive unit of the plurality of fluid drive units is operating.
However, the reference does not teach that the control unit controls “respective” (line 8) (i.e. separate) operations of the fluid drive units.  As such, claim is allowable only because the prior art does not teach “respective” (line 8) in combination with remaining claim limitations.  The Reference teaches that remaining claim limitations (i.e. A), but not the combination of A and B, where B is the single word “respective”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861